--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0206.htm]
 
Exhibit 10.15

BONDS.COM GROUP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT


*  *  *  *  *


Optionee:
George O’Krepkie



Grant Date:
February __, 2011



Per Share Exercise Price:  [$0.07/Share][the “vested option”][$0.105/Share] [the
“unvested option”]


Number of Option Shares subject to this Option: [5% of the Company’s issued and
outstanding Common Stock (calculated assuming the exercise and conversion of
warrants and other securities exercisable or convertible for Common Stock,
including options granted to current and former directors, officers and
employees but excluding contingently issued performance shares)]1


*  *  *  *  *


THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement"), dated as of the
Grant Date specified above, is entered into by and between Bonds.com Group,
Inc., a Delaware corporation (the "Company"), and the Optionee specified above;


WHEREAS, it has been determined that it would be in the best interests of the
Company to grant the non-qualified stock option provided for herein to the
Optionee; and


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.           Grant of Option.  The Company hereby grants to the Optionee, as of
the Grant Date specified above, a non-qualified stock option (this "Stock
Option") to acquire from the Company at the Per Share Exercise Price specified
above, the aggregate number of shares of the Company Common Stock  (the “Common
Stock”) specified above (the "Option Shares").  This Stock Option is not to be
treated as (and is not intended to qualify as) an incentive stock option within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).



--------------------------------------------------------------------------------

 
1
50% of this amount will be at $0.07 per share and 50% of this amount will be at
$0.105 per share.

 

 
 

--------------------------------------------------------------------------------

 
2

2.           Exercise of this Stock Option.


2.1           For so long as the Optionee is employed by the Company (and as
otherwise provided in Section 5), this Stock Option shall [be fully exercisable
on and after the Grant Date]2[become exercisable as to 1/12th of the Option
Shares at the beginning of each calendar quarter commencing after the Grant Date
(each a “Vesting Date”), such that on and after January 1, 2014 the Stock Option
shall be fully exercisable]3.


2.2           Unless earlier terminated in accordance with the terms and
provisions of this Agreement, this Stock Option shall expire and shall no longer
be exercisable after the expiration of seven (7) years from the Grant Date (the
"Option Period").


3.           Method of Exercise and Payment.  This Stock Option shall be
exercised by the Optionee by delivering to the Secretary of the Company or his
designated agent on any business day (the "Exercise Date") a written notice
specifying the number of the Option Shares the Optionee then desires to acquire
(the "Exercise Notice").  The Exercise Notice shall be accompanied by either (a)
payment of (i) the aggregate Per Share Exercise Price for such number of the
Option Shares to be acquired upon such exercise and (ii) the amount necessary to
cover any applicable withholding or other taxes due upon exercise of this Stock
Option, or (b) at the Optionee’s election, a notice directing the Company to
withhold Option Shares having a fair market value equal to the sum of (i) and
(ii).  Such payment shall be made in cash, by certified check, bank draft or
money order payable to the order of the Company or as set forth in clause (b)
above.  Fair market value of the Option Shares shall be determined in accordance
with the Company’s 2011 Equity Plan.


4.           Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.
 
(a) Changes in Capitalization. The number of Option Shares covered by this Stock
Option and the Per Share Exercise Price shall be equitably adjusted for any
increase or decrease in the number of issued Shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination,
recapitalization or reclassification of the Common Stock.
 
(b) Corporate Transaction. In the event of a Change of Control (as defined in
the Company’s 2011 Equity Plan), this Stock Option shall be assumed or an
equivalent option or right shall be substituted by such successor corporation or
a parent or subsidiary of such successor corporation (the “Successor
Corporation”), unless the Successor Corporation does not agree to assume the
award or to substitute an equivalent option or right, in which case this Stock
Option shall terminate upon the consummation of such transaction; provided,
however, that if



--------------------------------------------------------------------------------

  
 
2 For the option to purchase shares at $0.07/Share.

 
 
3 For the option to purchase shares at $0.105/Share.

 

 
 

--------------------------------------------------------------------------------

 
3

this Stock Option is not assumed and terminated upon the consummation of such
transaction, then this entire Stock Option shall be exercisable for not less
than ten (10) business days prior to the consummation of such transaction.  For
purposes hereof, this Stock Option shall be considered assumed, without
limitation, if, at the time of issuance of the stock or other consideration upon
a Change of Control, as the case may be, the holder of this Stock Option would
be entitled to receive upon exercise of the award the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares of Common Stock covered by the award at such time
(after giving effect to any adjustments in the number of Option Shares covered
by this Stock Option).
 
5.           Termination of Employment.


5.1           [for vested option] If the Optionee’s employment with the Company
and/or one of its subsidiaries is terminated by the Company without Cause (as
defined in the Employment between the Company and the Optionee dated as of
January _, 2011 (the “Employment Agreement”)) or by the Executive for “Good
Reason” (as defined in the Employment Agreement), then the Stock Option shall
continue to be fully exercisable until the date eighteen (18) months from the
date of termination.


5.1           [for unvested option] If the Optionee’s employment with the
Company is terminated by the Company without Cause (as defined in the Employment
between the Company and the Optionee dated as of January _, 2011 (the
“Employment Agreement”)) or by the Executive for “Good Reason” (as defined in
the Employment Agreement), then the Stock Option shall continue to become
exercisable for the next seven Vesting Dates following the date of termination
and Optionee shall have until the date eighteen (18) months after the date of
termination to exercise the Stock Option; provided, however, (i) the Optionee
shall have at least 30 days to exercise the Stock Option following the date the
last tranche vests, and (ii) in the event that a Change in Control has occurred
prior to the Optionee’s termination of employment then, notwithstanding the
provision above, the Stock Option shall become fully exercisable upon the
termination of Optionee’s employment by the Company without Cause or by the
Optionee for Good Reason.


5.2           [for vested option] If the Optionee’s employment with the Company
is terminated as a result of death or Disability (as defined in the Employment
Agreement) then the Stock Option shall continue to be exercisable until eighteen
(18) months from the date of termination.


5.2           [for unvested option] If the Optionee’s employment with the
Company is terminated as a result of death or Disability (as defined in the
Employment Agreement) then the Stock Option shall immediately become exercisable
as to an additional 50% of the Stock Option and such Stock Option shall continue
to be exercisable until eighteen (18) months after the date of termination.

 
 

--------------------------------------------------------------------------------

 
4

5.3           If the Optionee’s employment with the Company is terminated by the
Optionee without Good Reason, then the Stock Option shall remain exercisable for
90 days following the termination of employment.


5.4           If the Optionee’s employment with the company is terminated for
Cause, then the Company shall, within 10 business days following the termination
of employment, issue and deliver to the Optionee such number of shares as would
have been issuable to Optionee had Optionee exercised the vested portion of this
Stock Option as of the date of termination and paid the aggregate Per Share
Exercise Price and the amount necessary to cover any applicable withholding or
other taxes due upon exercise solely in the manner contemplated by Section 3(b).


For avoidance of doubt, any remaining portion of this Stock Option that does not
become vested pursuant to Sections 2 or 5 shall be forfeited and no longer
exercisable immediately upon the termination of Optionee’s employment.


6.           Non-transferability.  (i) this Stock Option, and any rights or
interests therein, shall not be sold, exchanged, transferred, assigned or
otherwise disposed of in any way at any time by the Optionee (or any
beneficiary(ies) of the Optionee), other than by testamentary disposition by the
Optionee or by the laws of descent and distribution, (ii) this Stock Option
shall not be pledged, encumbered or otherwise hypothecated in any way at any
time by the Optionee (or any beneficiary(ies) of the Optionee) and shall not be
subject to execution, attachment or similar legal process, and (iii) any attempt
to sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of or
hypothecate this Stock Option, or the levy of any execution, attachment or
similar legal process upon this Stock Option, contrary to the terms of this
Agreement shall be null and void and without legal force or
effect.  Notwithstanding the above, the Optionee may transfer without
consideration all or any portion of this Stock Option to one or more members of
his or her Immediate Family (as defined below), to a trust established for the
exclusive benefit of one or more members of his or her Immediate Family, to a
partnership in which all the partners are members of his or her Immediate
Family, or to a limited liability company in which all the members are members
of his or her Immediate Family.  For purposes of this Agreement, “Immediate
Family” means the Optionee’s children, stepchildren, grandchildren, parents,
stepparents, grandparents, spouse, siblings (including half-brothers and
half-sisters), in-laws, and all such arrangements arising because of legal
adoption.


7.           Entire Agreement; Amendment.  This Agreement contains the entire
agreement between the parties hereto with respect to the Stock Options granted
hereunder, and supersedes all prior agreements or prior understandings respect
to the Stock Options, whether written or oral, between the parties; provided,
however that this Agreement shall not supersede any other stock options granted
by the Company to the Optionee.  This Agreement may only be modified or amended
by a writing signed by both the Company and the Optionee.  The Company shall
give written notice to the Optionee of any such modification or amendment of
this Agreement as soon as practicable after the adoption thereof.


8.           Notices.  Any Exercise Notice or other notice which may be required
or permitted under this Agreement shall be in writing, and shall be delivered in
person or via facsimile

 
 

--------------------------------------------------------------------------------

 
5

transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:


8.1           If such notice is to the Company, to the attention of the Chairman
of the Board of Bonds.com Group, Inc., 529 5th Avenue, New York 10017 or at such
other address as the Company, by notice to the Optionee, shall designate in
writing from time to time.


8.2           If such notice is to the Optionee, at his or her address as shown
on the Company’s records, or at such other address as the Optionee, by notice to
the Company, shall designate in writing from time to time.


9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.


10.           Compliance with Laws.  The issuance of this Stock Option (and the
Option Shares upon exercise of this Stock Option) pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934 and the respective rules and regulations promulgated
thereunder), any other law or regulation applicable thereto, and the rules of
any exchange upon which the Common Stock is traded.  The Company shall register
the issuance of the Option Shares on form S-8 within 6 months following the date
hereof.


11.           Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Optionee shall not assign any part of this
Agreement without the prior express written consent of the Company.


12.           Withholding.  The Company may satisfy the applicable withholding
requirements by deducting from any payment or settlement under this Stock
Option, any federal, state, local, foreign, or other taxes of any kind which the
Company is required to withhold.


13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.


14.           Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


15.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

 
 

--------------------------------------------------------------------------------

 
6



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee has hereunto set his hand, all as of
the Grant Date specified above.



   
BONDS.COM GROUP, INC.
         
By:
 
   
Name:
     
Title:
                           
GEORGE O’KREPKIE


